Title: From Thomas Jefferson to the Senate and the House of Representatives, 22 February 1804
From: Jefferson, Thomas
To: Senate and the House of Representatives, the


               
                   To the Senate and House of Representatives of the US.
               
               I communicate to Congress, for their information, a report of the Surveyor of the public buildings at Washington, stating what has been done under the act of the last session concerning the city of Washington, on the Capitol and other public buildings and the highway between them.
               
                  Th: Jefferson
                  Feb. 22. 1804.
               
            